 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInland Empire Meat Company and Harold E. Finni-gan. Case 31-CA-7025March 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 27, 1978, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Inland EmpireMeat Company, Colton, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this case was filed on May 3,1977, by Harold E. Finnigan. The charge alleged thatInland Empire Meat Company, herein called the Respon-dent, had engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, herein called the Act.Specifically, the charge alleged that the Respondent hadterminated Finnigan on or about November 15, 1976,because of his union membership and activities, and thatthe Respondent had refused to reinstate him since thatdate. The charge further alleged that the Respondent hadinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act235 NLRB No. 72by terminating Finnigan "and by other acts and conduct"which were not specified. (See G.C. Exh. I(a).)A complaint and notice of hearing was issued on June22, 1977, by the Regional Director for Region 31 of theNational Labor Relations Board, herein called the Board,on behalf of the General Counsel of the Board. Thecomplaint alleged that the Respondent had violated Sec-tion 8(a)(1) of the Act by threatening to discharge Finniganon November 15, 1976, because of his union activities. Itfurther alleged that the Respondent had violated Section8(a)(1) and (3) of the Act by terminating Finnigan on thatdate and by failing and refusing to reinstate him since thattime because he had joined or assisted the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 166, hereincalled the Union, or because he had engaged in otherprotected concerted activities. (See G.C. Exh. I(c).)The Respondent timely filed an answer to the complaintand denied the commission of the alleged unfair laborpractices. The Re3pondent affirmatively alleged that Finni-gan had quit his employment with the Respondent and hadnot been discharged. (See G.C. Exh. I(e).)Thereafter, on August 8, 1977, the Respondent's attorneywrote a letter to the Regional Director for Region 31concerning the verbal notice given by counsel for theGeneral Counsel of his intention to amend the complaintto add certain further specific allegations of Section 8(a)(1)conduct. The Respondent took the position that theproposed amendments did not relate to the charge previ-ously filed by Finnigan, and further that the refusal ofcounsel for the General Counsel to reveal the names of thewitnesses who would testify concerning those allegationsnecessitated at least a 30-day postponement of the hearingscheduled for September 6, 1977, in order to obtaininformation for the Respondent's defense. (See G.C. Exh.I(f).)On August 11, 1977, the Acting Regional Director forRegion 31 issued an order denying continuance. (See G.C.Exh. I(g).)An amended complaint and notice of hearing was issuedon August 17, 1977, by the Regional Director on behalf ofthe General Counsel. In addition to the allegations setforth in the original complaint, the General Counselalleged that the Respondent had violated Section 8(a)(1) ofthe Act by: (I) Offering an employee on November 20,1976, a $1-per-hour increase in wages if the employeeturned in his union card and worked for the Respondent asa nonunion employee; (2) threatening an employee onNovember 20, 1976, that any employee involved in a labordispute would not continue in his employment over 30 daysonce he returned to work, and that the Respondent wouldfind some way to get rid of any employee engaged in unionactivity; (3) soliciting an employee on December 9, 1976, toresign from the Union; and (4) soliciting an employee onDecember 10, 1976, to resign from the Union as acondition of continued employment. (See pars. 6 and 7 ofG.C. Exh. 1(j).)The Respondent timely filed an answer to the amendedcomplaint; denied the commission of the alleged unfairlabor practices, and reiterated its affirmative defense that500 INLAND EMPIRE MEAT COMPANYFinnigan had quit his employment with the Respondent.(See G.C. Exh. I (k).)The hearing was held before me on September 6 and 7,1977, at Los Angeles, California. The time for filing briefswas set for October 12, 1977. Counsel for the GeneralCounsel and the attorney for the Respondent each filedbriefs which have been read and considered.In order to preserve the position of the Respondent takenat the hearing, the attorney for the Respondent has restatedhis position in his brief that paragraphs 6 and 7 of theamended complaint should be dismissed, and that testimo-ny concerning those allegations should have been preclud-ed. (See Resp. br., pp. 19 to 22.) I have treated theRespondent's brief as a request for reconsideration of thematter, and I adhere to the ruling previously made at thehearing. Texas Industries, Inc., 139 NLRB 365, 366-367,(1962). See also the Board's decision in an earlier casebefore me, United Constructors and Goodwin ConstructionCompany, 233 NLRB 904 (1977). Although the facts aresomewhat different in United Constructors, the principle ofthe Texas Industries decision seems to be equally applicablein the instant case. See also the Board's holding inLaborers' International Union of North America, Local 252,AFL-CIO (Seattle and Tacoma Chapters of the AssociatedGeneral Contractors ofAmerica, Inc.), 233 NLRB 1358, fn. 2(1977).FINDINGS OF FACTUpon the entire record in this proceeding and basedupon my observation of the demeanor of the witnesses, Imake the following findings of fact.I. JURISDICTIONThe Respondent has been at all times material herein aCalifornia corporation with an office and principal place ofbusiness located at Colton, California, where it has beenengaged in the distribution of meat and food products.In the course and conduct of its business operations, theRespondent annually has purchased and received goods orservices valued in excess of $50,000 directly from supplierslocated outside the State of California, and the Respondentannually has derived gross revenues in excess of $500,000.Upon the foregoing facts and the entire record in thisproceeding, I find that the Respondent has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Union has beenat all times material herein a labor organization within themeaning of Section 2(5) of the Act. Accordingly, I find thatfact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The WitnessesIn alphabetical order, the following persons were wit-nesses in this proceeding:Junior G. Auman was employed by the Respondent as atruckdriver on September 7, 1976. He worked at theRespondent's facility until the commencement of the strikeon December 13, 1976. Auman is a member of the Union.Lyn D. Bailey began working for the Respondent onNovember 15, 1976, in the classification of outside salesrepresentative. He was employed in that position by theRespondent at the time of the hearing.Peter H. Crase worked as a truckdriver for the Respon-dent from Labor Day in September 1976 until the com-mencement of the strike on December 13, 1976. Crase is amember of the Union.Harold E. Finnigan is the Charging Party and also thealleged discriminatee in this proceeding. He worked for theRespondent for approximately 16 years. Finnigan workedas a truckdriver and delivered frozen foods and meats tocustomers of the Respondent. He was paid $275 for a 40-hour workweek.Rudy E. Gonzales worked as a truckdriver for theRespondent for 18 years until the commencement of thestrike on December 13, 1976. He is a member of the Union.Wilfred E. "Bill" Kaney established the Company duringthe years of 1952-54. The Company was later incorporatedin 1963. Bill Kaney is president of the Respondent. Hissons are Patrick, David, Michael, and James Kaney. Hisbrother is Gene Kaney.Eugene F. Kaney is a vice president of the Respondent.He has been associated with the Company for 23 years. Heis the brother of Bill Kaney, and he is the father of Tomand Ken Kaney. The truckdrivers of the Respondent workdirectly under his supervision.Patrick E. Kaney is a vice president of the Respondent.He has worked for the Company about 19 years. In hispresent position, he is basically involved with marketingand sales. He and his brother, David, are the sons of BillKaney.Michael Arthur McKovich has worked as a driver for theRespondent since his employment began on August 26,1975. There was a 1-week break in his employmentbetween December 13, 1976, and December 19, 1976,during which time he worked for I week as a substituteteacher in the San Bernardino Unified School District.Until December 19, 1976, McKovich had been a memberof the Union. After submitting his resignation to theUnion, he returned to work for the Respondent. At thetime of the hearing in this proceeding, McKovich had adispute with the Union with regard to fines against him forcrossing the picket line. McKovich said that he hadretained his own attorney at his own expense to handle thematter for him. McKovich's attorney is not the attorney forthe Respondent. Nor is he in the same law firm. In fact,McKovich said that he had not even met the attorney forthe Respondent prior to the date of the hearing.Dave Pearson was personnel manager of the Respondentat the time of the hearing. He began working for theRespondent on January 26, 1977, as Chief of Security. Hewas promoted to his present position about 3 or 4 monthsprior to the hearing. Prior to his employment with theRespondent, Pearson had worked 8 years as a policedetective and 8 years as a police patrolman for the Police501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment of the city of Colton. He retired from servicein December 1976.Don Lee Trent worked as a truckdriver for the Respon-dent from approximately the first of October 1976 until thestrike began on December 13, 1976. Trent is a member ofthe Union.The findings of fact in this section have been based onthe testimony of each one of the witnesses.B. Credibility ResolutionsThere are many facts in this case which are not indispute. A substantial amount of documentary evidencewas introduced at the hearing, and a significant number ofthe findings of fact herein will be based on such evidence.As in many hearings, however, there were conflictsamong the witnesses when they related at the hearing inSeptember 1977 what had been said in conversations whichhad taken place many months earlier, and when theyrelated what had actually occurred long ago in the eventswhich will be set forth herein.In addition to the factor of observing the demeanor ofthe witnesses while they are testifying, the Board haspointed out that "it is abundantly clear that the ultimatechoice between conflicting testimony also rests on theweight of the evidence, established or admitted facts,inherent probabilities, reasonable inferences drawn fromthe record, and, in sum, all of the other variant factorswhich the trier of fact must consider in resolving credibili-ty. See, e.g., Retail, Wholesale and Department Store Union,AFL-CIO [Coca-Cola Bottling Works, Inc.] v. N.LR.B.,466 F.2d 380, 386-387 (C.A.D.C. 1972)." Northridge Knit-ting Mills, Inc., 223 NLRB 230, 235 (1976).With the foregoing criteria in mind, I have decided tocredit the versions testified to by Finnigan, Auman, Crase,Gonzales, and Trent, and not to credit the versions of otherwitnesses whose testimony is in conflict with their recitals.Finnigan's manner in which he testified was reassuring thathe was relating the events as they had actually occurred.Especially, he was convincing in relating the events whichoccurred on November 15, 1976, in a clear and coherentmanner and in specific detail.With regard to the matter of the 1972 written warning,which will be discussed in section D of this Decision, itseems to me that Finnigan had just forgotten about theearlier warning, rather than deliberately trying to concealthe fact. He readily acknowledged the warning when hewas confronted with it, although he admitted that he didnot recall the details on which the warning had been based.With regard to Auman, Crase, Gonzales, and Trent, theirstories were consistent and convincing that they were notfabricating their versions. Where there are not conflictswith the testimony of the foregoing witnesses, I have alsobased certain findings of fact upon the testimony given byBill Kaney, Pat Kaney, and Gene Kaney. In each instance,the basis for the findings of fact in each section will bespecified herein.C. The Collective-Bargaining HistoryThe Meat Cutters and the Teamsters Union had repre-sented the employees of the Respondent during the entire16-year period that Finnigan worked for the Respondent.In addition to being a member of Teamsters Local 166,Finnigan served as the shop steward for that Union duringthe last 7 years of his employment with the Respondent.When grievances arose during that time, they were handledinformally by discussion between Bill Kaney and Finnigan.Finnigan testified, "We always managed to talk everythingout and settle things between ourselves."Bill Kaney said that he had been aware since 1973 thatFinnigan was a shop steward although no formal griev-ances had been filed. Kaney pointed out that Finnigan hadworked for the Respondent since Finnigan was 16 yearsold. Kaney said that he had had contracts with the MeatCutters and the Teamsters since the inception of theCompany. He said that he was a retired member of theTeamsters Union.The foregoing findings of fact in this section are basedupon the testimony given by Finnigan and Bill Kaney.D. The Warning in 1972Pursuant to Rule 611(c) of the Federal Rules of Evi-dence, the Respondent called Finnigan to the witness standas an adverse party. In his earlier testimony that day as awitness called by counsel for the General Counsel, Finni-gan had testified that he had received his first writtennotice from the Respondent on June 21, 1976.When he was confronted with a prior written noticedated February 24, 1972, by the attorney for the Respon-dent, Finnigan did recall having received that document in1972. The warning was for "insubordination." Finnigandid not recall the incident relating to the warning, but hereadily acknowledged having received the warning inFebruary 1972. (See Resp. Exh. I.)The findings of fact in this section are based upon thetestimony of Finnigan and documentary evidence.E. The Grooming and Appearance PoliciesFinnigan acknowledged that he had received a copy of adocument entitled, "Grooming and Appearance Policy forEmployees of Inland Empire Meat Company EffectiveJanuary I, 1974."The document sets forth the Respondent's policies ongrooming and appearance for the various categories of itsemployees. (See G.C. Exh. 8 for the details.) In pertinentpart, the policy for hair of the Respondent's drivers states:HAIR: May not exist below the ear lobes except fora neatly trimmed mustache which does not droop orhang over the upper lip. Hair cuts must not be long orragged and beards are not allowed.The same policy on employee's hair also applied to theRespondent's salesmen and meatcutters.Finnigan said that he did not wrap or unwrap foods inconnection with his employment by the Respondent, nordid he come into contact with unwrapped foods.502 INLAND EMPIRE MEAT COMPANYTruckdriver Crase also said that he did not handle anyexposed meat. He explained that the meat was boxed andwrapped in a plastic container.The foregoing findings of fact in this section are based onthe testimony of Finnigan and Crase as well as thedocumentary evidence cited. I have considered the testimo-ny of Gene Kaney who said that the drivers, includingFinnigan, had handled exposed meat. He said that hebased this upon his understanding of the procedures at AirForce Bases where the meat is taken out of boxes and hungon "trees." For the reasons previously stated, I havecredited the versions given by Finnigan and Crase.Pat Kaney recalled an incident which occurred in August1975 which he felt also showed that Finnigan was aware ofthe company policy concerning grooming and beards.Kaney testified on direct examination by the attorney forthe Respondent:Q. [By Mr. Moore] How are you personally awarethat Mr. Finnigan was aware of the company policyconcerning grooming and beards?A. In August of'75 he just got off of vacation, andhe came to the parking lot that day. He was out in theyard. He possibly came to pick his check up.But I remember he had his son, Michael, with him,and he had come off a couple weeks' vacation, and hehad a full-grown beard, and he asked my father at thattime if he could not come back to work with the beard.And, of course, my father said, "No, Harold, youknow it's our policy." He said, "If I let you have abeard I'd have to let everybody have a beard, and we'rein the food business and we don't allow beards."And that was that. And he knew about it.Another instance was when he was written up forcoming three or four days unshaven to work.The account given by Pat Kaney with regard to theAugust 1975 conversation was not contradicted, andtherefore, I have accepted it as being factual. The referenceto the written warning, however, was disputed in thatFinnigan said that he had not shaved for just I day. Thatmatter will be discussed in section F to follow.F. The Warning Notice of June 21, 1976On June 21, 1976, Finnigan was given a warning notice(G.C. Exh. 2), as follows in pertinent part:DATE 6/21/76TO: HAROLD FINNIGANTHIS WILL CONSTITUTE YOUR (IST) NOTICE THAT YOURSERVICES ARE UNSATISFACTORY FOR THE FOLLOWINGREASON(S):You reported to work on 6/21/76 unshaven, withexcessively long hair, and in an appearance not repre-sentative of Inland Empire Meat Company.Finnigan acknowledged that at that point in time he hadnot shaved for 1 day and that his hair was about "collarlength," which he defined as being a term which indicatedthat his hair reached the top of his collar. Finnigan saidthat he had observed others at work who had not shavedfor 2 or 3 days. He identified those persons as beingtruckdrivers: George Ireland, Rudy Gonzales, and TomWilkins, and as butchers: Gary Harrington and DaveHolgate. Finnigan asserted that he had never heard of anyof those persons being disciplined by the Respondent fornot shaving.When he had completed his route about 4 p.m. that day,Finnigan asked Bill Kaney if he could talk with him. Thetwo of them then proceeded to the conference room whereat first just the two persons were present, but later theywere joined by Pat Kaney, David Kaney, and Gene Kaney.Finnigan testified on direct examination by counsel for theGeneral Counsel:At first, me and Bill Kaney were in there and I askedBill, I said, how come they were coming down andstarting to ride me about the notice and everything.And he said, "Well, you're shop steward and we'regoing to start at the top and do a little clean-up aroundhere."And I said, "Well, what do you mean by that, Bill?"He said, "Well, HRI -" which is another meatcompany in Riverside, they are non-union, and he saidthey are cutting into him pretty bad right now and thathe wouldn't be able to afford to keep going like he wasand he wanted to go non-union.And at that time he told he, he says, "I'll offer you aposition in management," and he says, "you can takeover the loading crew and we'll pay you more money."He didn't say how much, but he said, "We'll pay youmore money than what you're making now."At that time I told him, I says, "No, I don't think Iwould like to do that," I said, "I like what I'm doingright now."I said, "I've got too many years retirement with theunion," and I said, "Just couldn't break away fromthat."And he said, "Well, we'll pay you more money."And I said, "No," and I said, "I wouldn't like thehours, either."And he couldn't seem to understand that, that I wasturning down more money. And then so that was aboutthe gist of that conversation there.And I did tell him that if HRI was cutting into him,that us, his drivers there, would try and help him out,like all of us, I said if we saw some way that we couldsave him some money out there on the route oranything that we would, I said I'd talk to the otherdrivers, you know, and try to make suggestions wherewe could save money.Bill Kaney's version is that he talked with Finniganconcerning the warning notice in his office with no one elsepresent. He said Finnigan stated that the warning was notfair, but Kaney told him, if Finnigan was going to come towork unshaven and not have his hair properly groomed,"that's the way the circumstances are, no matter who it is."According to Kaney, Finnigan asked why he had notbeen promoted, so Kaney advised him that a job in theshipping department was open and that he could make alateral move within the Company. However, Kaney in-503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed Finnigan that he would have to change his unionand go with the Meat Cutters Union because the MeatCutters had jurisdiction over the work inside the plant.Bill Kaney denied that there was any discussion of givingFinnigan the warning notice because he was a shopsteward and that Kaney was going to get rid of the Union.Although I have considered the version given by BillKaney, I have based the findings of fact on the versionwhich was given by Finnigan for the reasons previouslystated. In addition, the findings in this section have beenbased on the documentary evidence referred to above.G. The Warning Notice of June 24, 1976On June 24, 1976, Finnigan was given another warningnotice (G.C. Exh. 3), which reads as follows in pertinentpart:DATE 6/24/76TO: HAROLD FINNIGANTHIS WILL CONSTITUTE YOUR (2ND) NOTICE THAT YOUSERVICES ARE UNSATISFACTORY FOR THE FOLLOWINGREASON(S):For picking up product other than what was orderedthereby resulting in double pick up costs and an out-of-stock condition at our plant.Finnigan did not dispute the fact that he had picked upthe wrong product from a supplier of the Respondent inLos Angeles. However, he pointed out that he knew ofother drivers who had picked up wrong orders just as hehad done. He specified Ray Rezek, Rudy Gonzales, andTom Wilkins. Other than what Gonzales had told him,Finnigan was not aware that the others were disciplined bythe Respondent.In late 1974, Gonzales received a written warning fromthe Respondent for picking up the wrong product in LosAngeles. Gonzales protested the warning in a conversationwith Bill Kaney, and he asserted, among other things, thatdriver Ray Rezek had picked up the wrong product onMonday of that same week and Rezek had not been givena written warning. As a result of their conversation, BillKaney agreed to tear up the warning given to Gonzales.Bill Kaney's version is that Finnigan asked him why hehad received the warning for picking up the wrong product.Kaney said that he explained to him that "there was a lotof money involved, and that was a gross error."Kaney denied that it was ever brought to his attentionthat either Gonzales or Rezek had picked up the wrongproduct. He denied having any discussion with Gonzalesabout receiving a reprimand for doing so.After considering the foregoing, I base the findings offact upon the testimony of Finnigan and Gonzales for thereasons previously stated. In addition, I base the findingson the documentary evidence cited.H. The Warning Notice of August 18, 1976On August 18, 1976, Finnigan was given another warn-ing (G.C. Exh. 4) which reads in pertinent part:DATE 8-18-76TO: HAROLD FINNIGANTHIS WILL CONSTITUTE YOUR (3RD) NOTICE THAT YOURSERVICES ARE UNSATISFACTORY FOR THE FOLLOWINGREASON(S):INSUBORDINATION, SMART MOUTHING THE VICEPRESIDENT OF THIS CORPORATION.During July 1976, Finnigan had taken a 3-week vacationfrom work. Finnigan testified on direct examination thatthe following took place on August 18, 1976, in aconversation between Gene Kaney and Finnigan:Q. [by Mr. Wheeler] Can you describe what thatsmart mouthing was explained to you to be?A. Yes. I came in off the route that night and hewas standing at the dock, and Ray Rezek was therewhen I came in, too, and he says, "Boy, you sure tooklong out there on the route today."And I had went into Palos Verdes and Long Beach,and had quite a long day.Q. Who said that to you?A. Gene Kaney said this. I told him I had went ona long route, and he said, "It sure took you a longtime."And I said, "Well, we got time clocks, Gene," I said,"Why don't you just check my time clock and it will tellyou right there I wasn't out goofing around. It showsexactly how long I spent each stop."And I said, "I got my written work sheet right here toshow you exactly what went on out there."And he says, "I'm not interested in that." He says, "Ijust think you took too long out there." And he says,"We're going to to change your route around to comein at 10 o'clock."And at that time I said, "I don't think you can dothat, Gene." I says, "We'll just have to see about that."And that was to him considered smart mouthing.Q. Now, the time clock you referred to, where wasthat?A. They are in the truck. We call them tattle-tales.It tells you exactly what or how long it takes you to getto another stop. It tells about everything right there ona graph.Gene Kaney testified that he found Finnigan's remarksto him to be insulting on that occasion. He gave thefollowing version of the incident on direct examination bythe attorney for the Respondent:Q. [by Mr. Moore] Now, did you have any discus-sion with Mr. Finnigan on the date indicated on thatwritten warning?A. Yes, I did. I had changed Harold to a differentrun, and he come in and wanted his old run back.And so I says, "Well, I'm going to put you where Ithink you should be."And he says, "Well, we'll see about that," kind ofhuffy like, you know, and walked out.504 INLAND EMPIRE MEAT COMPANYArticle XV of the collective-bargaining agreement be-tween the Respondent and the Union effective fromOctober I, 1973, to October I, 1976, sets forth theiragreement regarding seniority provisions which were appli-cable to the Respondent's truckdrivers. In pertinent part,that article states:ARTICLE XVSENIORITYSeniority rights shall prevail in the selection ofstarting times, in rehiring, laying off, and the selectionof vacation periods. The selection of starting times shallbecome effective in the first payroll period on and afterJanuary 1, 1968. This shall be the only time during thelife of the Agreement that such selection of startingtimes shall be permitted.The findings of fact in this section are based on thetestimony given by Finnigan and upon documentaryevidence introduced at the hearing.I. The Warning Notice of August 19, 1976Another warning which was dated August 19, 1976, wassent to Finnigan in the mail. (See G.C. Exh. 5.) In pertinentpart it reads:DATE August 19, 1976TO: HAROLD FINNIGANTHIS WILL CONSTITUTE AN EXTENSION OF YOUR THIRDNOTICE THAT YOUR SERVICES ARE UNSATISFACTORY FORTHE FOLLOWING REASONS: ON AUGUST 19, 1976, YOURETURNED TO THE OFFICE AFTER COMPLETING ONLY PARTOF YOUR ROUTE AND GAVE YOUR CLIPBOARD ANDPAPERS TO PATRICK KANEY. YOU MADE A STATEMENTTHAT YOU HAD HURT YOURSELF AND YOU LEFT THEPREMISES WITH COMPANY FUNDS.The injury referred to in the above warning had occurredon that date to Finnigan at the March Air Force Base. Atthat point in time, Finnigan seldom delivered the Respon-dent's products to Air Force Bases since his route includedall of Orange County, California. March Air Force Base isnot located within Orange County. In 1972, however,Finnigan had made deliveries there regularly. In any event,on August 19, 1976, while Finnigan was delivering atMarch Air Force Base, he fell off the back of the truckwhen the straps broke. Finnigan fell onto some dollies andinjured his back.Notwithstanding his fall from the truck, Finnigan madeone other delivery that day for the Respondent. He made astop in Edgemont, California, at a hamburger stand wherehe was given a check for the Respondent.According to Finnigan, the check was stamped payableto the Respondent, and on the back of the check waswritten: "Not Refunded to Anybody Else."Because his back was hurting him, Finnigan returned tothe Respondent's facility where he had a conversation withPat Kaney. Finnigan testified on direct examination:And I went in and I talked to Pat. I says, "Pat, I hurtmy back out at March Air Force Base."And apparently he had already heard about it,because he said, "Well, that't typical of you, Finnigan."And at that time I said, "What do you mean by that,Pat? I don't understand that."And he said, "Well," he said, "that's just typical ofyou."And so I says, "Well, I'd like to see a doctor, Pat." Isays, "My back's hurting and I'd like to go see adoctor."So he proceeded to say a few other things, and I said,"Well, I'm going to go see a doctor."Because he really wasn't interested in my back at all.He was saying a few other things against me, and Iwent ahead and started walking out of his office, and hegot up out of his desk and ran over to me to the outsidethere, and he says, "Well, what happened? I want tohear what happened."So I told him I had fallen out of the back of the truckwhen the strap broke and everything, and he says,"Well, you clumsy son-of-a-bitch."And at that time I just shook my head and wentahead and said, "Okay, I'm going to go see a doctor,"and went ahead and walked out.In this version, Pat Kaney denied the statements attrib-uted to him by Finnigan in the foregoing conversation.That same day Finnigan went to see a doctor who gavehis a release from work. Thereafter, Finnigan continued onhis medical leave from work until November 15, 1976,when the doctor gave him a "temporary back-to-workrelease order to see if my back was going to be all right ornot."On many occasions, Gonzales took home with him bothcompany checks and company cash, which he turned in thenext working day to a clerical. He was never disciplined fordoing so.Bill Kaney estimated that the value of the check whichFinnigan kept overnight was about $186, but for certainless than $200.Gene Kaney indentified a memorandum dated April 18,1975, which was addressed to all delivery personnel. Copiesof that memo have been issued to all drivers hired by theRespondent since that time. A copy signed by Finniganand dated April 25, 1975, was introduced in evidence. (SeeResp. Exh. 3.) Among the specific instructions set forth inthe memorandum are the following:8. Any checks received, for either a cash sale or apayment on account, should be stamped "FOR DEPOSITONLY, INLAND EMPIRE MEAT COMPANY." You shouldstamp the check at the time you receive it, not when youreturn to the plant.13. Upon returning to the plant, you must fill out a'cash in' form to accompany any money or checks thatyou have collected.The findings of fact in this section have been based onthe testimony given by Finnigan, Gonzales, Bill Kaney,505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Gene Kaney, as well as the documentary evidencementioned above.J. The Events on August 20, 1976At 10 a.m. on August 20, 1976, Finnigan returned to theRespondent's facility at which time he turned in the checkwhich he had received the previous day on his last deliveryin Edgemont. He gave the check to a clerical who handledthe Respondent's money and invoices. Finnigan said thatnothing was said to him at that time.Finnigan explained at the hearing that he had forgottento turn in the check the previous day. He said that he hadtaken company checks home with him before on numerousoccasions. He always turned those checks in the next dayto the Respondent, and nothing was said to him about it.About 10:15 a.m. that day, Finnigan had the followingconversation with David Kaney according to his testimonyon direct examination:Q. [By Mr. Wheeler] Okay, who said what duringthat conversation?A. I believe I was there talking with Mary Kaneybecause I was going to fill out an accident report whereI had injured my back on the 19th there, and startedfilling out the report.And David walked up and said, "What do you thinkyou're doing?" He said, "You don't do anythingaround here -" he said this to Mary Kaney -"Youdon't do anything around here until you're told to."He says, "What are you doing here, Finnigan?"And I says, "Well," I says, "I've come back in to fillout an accident report."And he says, "Well, didn't you get your notice?"I says, "What notice?"He says, "Well, your're no longer working here;you're suspended."And I says, "Well, I didn't receive any notice."He says, "Well, you should of." He says, "I want youoff this property right now." He says, "You're no longerworking here."And at that time he looked around to Neal Thomp-son, and he says, "Neal, did you send that letter off to-telegram off to Finnigan?"And Neal says, "Yes, I did."And so at that time I went into Neal and I said,"What's this all about, Neal?"And he says, "I don't know," he says, "all I can say,you ought to go see your union man." And at that timeI left there and went to my union representative.Q. Who is Neal Thompson?A. He worked in the office. He was an accountantthere at the time.Q. Okay, did you receive the telegram that DavidKaney referred to?A. Yes, I did. I later received it.The telegram which Finnigan later received is datedAugust 20, 1976, and states, in pertinent part: "Effectivetoday you have been placed on suspension without pay forinvestigation of your conduct." (See G.C. Exh. 6.)The findings of fact in this section are based onFinnigan's testimony and documentary evidence.K. The Events on August 21, 1976As a result of his suspension notice, Finnigan spoke withUnion Representative Pete Espudo who arranged for ameeting with the Respondent. The meeting was held onAugust 21, 1976, at the Respondent's facility. Present wereFinnigan, Espudo, David Kaney, and Gene Kaney.At the meeting, David Kaney expressed the view thatbecause Finnigan had received three notices in the lastcouple of months that Finnigan should be suspended andthat Finnigan would not be working there anymore.Espudo expressed the view that the notices were not a basisfor Finnigan's suspension, and he felt that a suspensionshould be based on something more serious.Gene Kaney said that the reason why he felt thatFinnigan was "smart mouthing" was the way in whichFinnigan spoke, rather than what Finnigan had stated.Gene Kaney also said that he did not know that Pat Kaneyhad called Finnigan "a clumsy son-of-a-bitch" or howFinnigan had gotten hurt.No agreement was reached at the meeting. Bill Kaneywas out of town, so it was decided that since Finnigan wason a doctor's release at the time that the matter would besettled later.The findings of fact in this section are based on thetestimony given by Finnigan.L. The Letter Dated September 24, 1976Pat Kaney sent a letter dated September 24, 1976, toFinnigan which stated as follows: "We have been advisedby Fireman's Fund Insurance Company that you will beexcluded from coverage effective October 10, 1976, be-cause of your driving record." (See G.C. Exh. 7.)At the hearing, Finnigan said that he had received threetraffic tickets in a 3-year period of time, but he said thatonly one of those tickets was received while he was at workin one of the Respondent's trucks. That citation wasreceived in December 1975 for making an unsafe lanechange.While driving his own vehicle, Finnigan received theother two traffic citations which were also for makingunsafe lane changes. One occurred in 1974 during hisvacation while he was driving his trailer. His record withthe Department of Motor Vehicles showed "failure toappear" on that citation.About a week after he had received the letter from theRespondent, Finnigan went to the Respondent's plantwhere he spoke with Pat Kaney. Finnigan asked why hehad received the notice stating that his driving record wasbad and that he would no longer be insured. Pat Kaneytold him that was the report which they had received.Kaney said that they would not be able to use Finniganbecause the Respondent's coverage was going up, and headded, "there's no way we can have somebody like thatwith an unsafe driving record."Finnigan asserted that there must be some mistakebecause he had only received one ticket while he wasdriving for the Respondent during his 16 years' employ-506 INLAND EMPIRE MEAT COMPANYment. Kaney told him, according to the Respondent'srecords, that was what they had been told, but he said thatthey would check into it. Finnigan said that they had"better check pretty close" because he did not have a baddriving record.The foregoing findings of fact in this section are based onthe testimony of Finnigan and the documentary evidencecited.M. The Events on November 15, 1976On November 15, 1976, Finnigan returned to theRespondent's plant. At that point in time, Finnigan had "aneatly-trimmed small beard" and his hair was "collarlength," which Finnigan described as reaching to the top ofhis shirt collar.About 9:50 a.m., Finnigan went to Pat Kaney's officewhere the two persons had a conversation. Pat Kaneyasked Finnigan why he had come back to work like that.Finnigan asked what he meant. Kaney replied, "Well,you've got a beard." Finnigan said that there were otherpeople wearing beards around there.Pat Kaney then told Finnigan that he did not think thatFinnigan would be able to work there that day with thebeard, and he told Finnigan that he would have to talkwith Kaney's father. Pat Kaney then left the room.At that point, a receptionist advised Finnigan that hehad a telephone call. Finnigan then had a telephoneconversation with Union Representative Espudo. After-wards, Finnigan saw Bill Kaney walking down the hall.They exchanged pleasantries and Kaney invited Finniganto the office for a talk. Finnigan testified on directexamination by counsel for the General Counsel:Q. [By Mr. Wheeler] Which office?A. His main office back there. And so I followedhim back in there, and it was Pat and David alsofollowed us back in there, Pat Kaney, and we went intohis office there, and he proceeded to start telling methat I wasn't running the company, that I was going toshave off the beard, I wasn't working there that daywith the beard.And I said, I says, "Well, what do you mean? We'renot allowed beards? No one is allowed beards here?"And he said, "That's right." He says, "You're notgoing to wear that beard here today, and you're goingto shave."And I says, "Well, where do you draw the line, Bill?"I says, "Do you mean like I can't just have a beard, orare you saying anybody can't have a beard?" I said,"What about some of the other people wearing beardshere?"And he says, "We're not interested in them." Hesays, "We're only interested in you." And he says,"You're not working here today with that beard."And I says, "Okay, fine." I says, "Do you want me toshave it today?" I says, "Do you want me to go homeand shave it right now or do you want me to wait until Iget off work and shave it?"And he says, "Well," he says, "anybody that wouldlose theirjob over a beard, that's ridiculous."And I said, "I'm not." I said, "There's no way I'mgoing to lose my job over a beard." I said, "Do youwant me to shave the beard?" I said, "I'll shave thebeard."And at that time he started really getting mad. Hestarted yelling right up next to my face saying how Iwasn't going to run this company and he wasn't goingto take any of this any more.And so at that time the boys were yelling at me, too,and so I proceeded to go ahead and move out of theoffice, because I knew they were getting pretty angry,and I didn't want no -"Q. Who were the boys?A. Pat Kaney and David Kaney. So I proceeded onout of the office, and I turned around, because he wasstill talking and yelling at me, and he says, "I want youto come right back in here; I'm not done talking withyou right now."And I says, "Well, I don't think I'd better, Bill." Isays, "You guys are getting pretty angry," and I says,"I'm not ashamed of anything that has got to be said,"and I says, "it can be said right here in front ofeverybody; I'd like to have some witnesses."And he said, "I said get back in this office."And I said, "No, I don't want to, Bill."And at that time he said, "Take off that uniformright now."And then David Kaney said, "We'll take him out inback and clean him up. We'll take care of him."And also at that time he says, "Get off the propertyright now; get off our property."Q. Who said that?A. David Kaney. And so at that time I proceededto go ahead and turn around, because they were prettyangry and they were yelling at me, and so I turnedaround and started walking out.And at that time I heard Pat say, "No, David, don'tdo that." And there was a little shuffling around like hehad grabbed him behind me, and he said, "No, don'tdo that; we'll be in trouble."And I kept on walking. I didn't even turn backaround. And went ahead and walked out of the officeand got out to the parking lot.And David Kaney was on one side of me, my leftside, and Pat Kaney was on my right side, and theywere both yelling at me and screaming at me this wholetime.David was telling me he was going to knock my teethdown my throat, and Pat Kaney says, "We're gettingyou out of here, Finnigan, and the union's going outnext."And I turned to him and I said, "I know that, Pat."And I kept on walking out and I got out in the street,and when I got out in the street they said, "You'rethrough here, Finnigan, you're never coming back."And I turned to them and I said, "I'll be back. I'mgoing to go home and shave my beard," and I says, "I'llbe back." And so I got in my truck and left.Finnigan had observed Lyn Bailey with a beard in theRespondent's office that morning before the conversation.During the conversation related above, Finnigan specifical-507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly mentioned Bailey as having a beard, and he alsomentioned Jack Wells as having "long pork chops waydown past his lower lip."At the hearing, Finnigan also stated that employee PeterCrase had long sideburns and that employee Rudy Gon-zales had long hair which was longer than Finnigan's hairat times. He described Tom Kaney as being head of theloading crew and as having shoulder length hair.Finnigan said that he told them in the conversation thathe had a doctor's release, but that he did not show it tothem.After he left the Respondent's plant, Finnigan drove tohis parent's house which he said was about an 8-minutedrive from the plant. He then shaved off his beard, and henext telephoned Bill Kaney. Finnigan estimated that hemade the call about 15 minutes after he had left the plant.Finnigan testified on direct examination:Oh, I'd say it was about 15 minutes after that, and Icalled him up and got him on the phone, and I says,"Bill, I've shaved my beard off," and I says, "I'm readyto report back to work now."And he says, "Finnigan, you quit as far as I'mconcerned."And I says, "No, Bill, I didn't quit." I says, "Youknow I didn't quit." I says, "There's no way I'm goingto lose my job over a beard. I said I'd go shave it," Isaid, "and I've shaved it and I'm ready to report backto work right now."And at that time I heard his boys yelling in thebackground over the phone, "Yeah, Dad, he quit; don'tlet him come back," they said, "he's through."And after that Bill says, "Yeah," he says, "you quit."He says, "As far as we're concerned, you quit."And so I says, "Bill," I says, "if you can live withthat, you saying I quit and you know I didn't quit," Isaid, "I'm ready to report back to work," I said, "If youcan live with that on your conscience, fine, you know,go ahead." I said, "You can say I quit, but I didn'tquit."And then there was a long pause on the phone andnobody said nothing, and he says, "Well," he says, "areyou done?"And I says, "No, I'm not done." I says, "I'm ready toreport back to work and I want to know can I reportback to work right now," and I says, "I'm ready; I'veshaved my beard."And he says, "Well, no," he says, "you quit, andthat's it," and he says, "I've got to go now," and hehung up the phone.The findings of fact set forth above are based on thetestimony of Finnigan. His account of these events wasdisputed in substantial part by the versions given by BillKaney and Pat Kaney.According to Bill Kaney's version, Finnigan came towork on November 15, 1976, with a full-grown beard andwith long hair way down over his collar line. Kaneytestified on direct examination by the attorney for theRespondent with regard to his conversation with Finniganthat day:Q. [By Mr. Moore] All right, what did he say toyou and what did you say to him on the subject?A. I asked him if he considered himself privilegedto work at our company, wearing our company uni-form, and having a long, flowing beard and long,flowing hair, and how he felt he was justified to comeback to work, come back in that condition with hair allover his face.And he implied to me that I was an old square andthat I didn't know what I was talking about, and that Ihad better get hep with the times.I advised him at the time that we were in the foodbusiness, and that the USDA had jurisdiction over ourplant; I don't make all the rules.Q. Were you at all mad with Mr. Finnigan at thattime?A. Pardon me?Q. Were you mad at Mr. Finnigan at that time?A. I was upset, because I have problems adminis-tering the problems in the rest of the company withouthaving additional problems thrown at me with some-body testing my position as the manager of thecompany.And he knows, and he knew, and he has been withme since he was a boy in high school, so he knows mytemperament, he knows my position.And he knows that after being in business for 25years having to fight all the elements and competitionand all the governmental regulations, I don't need thatto test my ability to hold my steadfast position.Kaney said that he also told Finnigan: "Harold, you'vejust blown your job; that's it. It's just that simple." At thatpoint, according to Bill Kaney, Finnigan walked out of theroom. He followed along with David and Patrick Kaney.He said that he heard Finnigan call them a derogatoryname, and he saw Finnigan double up his fist towards BillKaney as Finnigan was going cut of the parking lot. Hespecifically denied the threatening remarks attributed byFinnigan to Patrick and David Kaney.After the incident, Kaney prepared a letter on that samedate which he sent to the Union. (See Resp. Exh. 2.) Inpertinent part the letter states:The following is a documentation of events relating tothe return to work of Harold E. Finnigan at 10:00 A.M.on November 15, 1976:I. Harold did not bring a doctor's release whenreporting for work after being absent since 8/20/76with a presumed back injury.2. He reported for work with a fully-grown beardand excessively long hair. Finnigan was informed bythe president of the company that he was in violation ofestablished company policy and that he would beafforded immediate time to go to a barber for a haircutand shave. Harold replied that hi "didn't have to."3. When questioned by vice-presidents David Ka-ney and Patrick Kaney as to his appearance and hisinsubordination to the company president, Finnigancalled them both "fucking punks." In addition, Harold508 INLAND EMPIRE MEAT COMPANYchallenged each vice-president to meet him in the streetand verbally threatened them with bodily harm.4. At 10:05 A.M. on 11/15/76, Harold Finniganwalked off the job, terminating his employment withInland Empire Meat Company.Enclosed for your information are copies of previouswarning notices issued to Harold which are dated 6/21,6/24, 8/18 and 8/19/76. Also included is a copy of ourcompany dress code.About 45 minutes or an hour later, Bill Kaney said thathe received a telephone call from Finnigan who asked if hecould come back to work if he would shave off his beard.Kaney testified that he said, "Harold, you have alreadyquit. You decided that this morning when you came in herewith your beard on. You took that position."Kaney stated that his telephone conversation withFinnigan lasted only for a few seconds and that neitherDavid Kaney nor Patrick Kaney were present.According to Bill Kaney, he saw Finnigan a couple ofdays after that near the plant and that Finnigan still had abeard at that time.With regard to Finnigan's attitude toward his job, BillKaney was of the opinion that his attitude had been"falling apart quite a bit" since 1973.Finnigan was the number two person in seniority at thetime his employment with the Respondent ended, accord-ing to Gene Kaney. Nevertheless, Kaney was of the viewthat Finnigan's work habits had been "slowing down quiteconsiderably" in 1976. Kaney said that he had talked withFinnigan two or three times over a year's period of timewith regard to Finnigan'sjob performance. Kaney testified,"Yes, I'd say it really started to go downhill after he hadthat accident with his arm."Pat Kaney also gave a different version of the events thatday. With regard to Finnigan's appearance that day,Kaney testified: "Well, he had a full-grown beard, and hishair was shaggy, and his attitude was kind of cocky."Kaney was of the view that Finnigan was "testing us."In his conversation with Finnigan that morning, PatKaney said that he reminded Finnigan that he knew of thecompany policy, and Finnigan's response was "Well, sowhat." He told Finnigan that they would have to see hisfather.In the ensuing conversation with his father, Pat Kaneywas of the opinion that Finnigan was aggravating his fatherand displaying an attitude of "I can do what I want andyou won't tell me." During the conversation, Pat Kaneysaid that Finnigan referred to his father as a "square" andan "old-fashioned type." According to Pat Kaney, Finni-gan said that times had changed and that he was not goingto shave off his beard.Pat Kaney said that his father told Finnigan, "Harold,why do you continue to test me like this? Why do you tryto provoke these things?" According to Pat Kaney, theconversation only lasted for a couple of minutes.Pat Kaney denied Finnigan's account of the events afterhe left the office. Instead, Pat Kaney said that whenFinnigan stepped out in the street, Finnigan clenched hisfist; called Pat and his 26-year-old brother, David, by aderogatory name and challenged both of them to fight inthe street. Pat Kaney acknowledged during cross-examina-tion by counsel for the General Counsel: "we were a littlehot, but we didn't lose our temper completely." He alsoacknowledged that he may have held David Kaney for aminute and talked to him.Pat Kaney denied that he was at the plant whenFinnigan called his father. Instead, Pat Kaney said that hehad gone to the Mediterranean Restaurant to write anorder.For the reasons previously given, I have acceptedFinnigan's account of these events and have based thefindings of fact in this section on his testimony.N. The Grooming and Appearance of Respondent'sEmployeesOn more than one occasion, Gonzales reported for workat the Company unshaven, but he was never disciplined fordoing so.From about 1974 to the time of the strike on December13, 1976, Gonzales let his hair grow long. He described hisown hair as being "past my shoulders." No one at theCompany directed Gonzales to get a haircut, nor was hedisciplined for having long hair. Gonzales said that onetime in 1975 Bill Kaney did speak to him about his longhair in a joking manner. Gonzales testified: "Bill Kaneysays, 'Any longer,' he says, 'and you can start wearing adress.' "In October or November 1976, Gonzales observed LynBaily working in the Respondent's office. During a periodof approximately 2 weeks, he saw Bailey with a beard. InGonzales' opinion, the beard was a "Fu Manchu type. FuManchu is from the lip to the chin." He also describedBailey's appearance as being a mustache with a beard.During the period from the time that the strike com-menced in December 1976 to sometime in April 1977,Gonzales participated in the picketing of the Respondent'sfacility. Gonzales observed six or seven persons withbeards as they were going into the Respondent's facility.He described the beards as being "full grown, ear to ear."He saw them for approximately a month. In addition, heobserved more than once two persons who were drivingtrucks leaving the premises. With regard to those truck-drivers, Gonzales testified on cross-examination: "I sawapproximately two that had long hair and pony tails."Auman took part in the picketing at the Respondent'splant for a period of about 2 to 4 months. He was there 5-1/2 days a week on the picket line. During the first 3- to 4-week period of the picketing, Auman observed four to sixemployees enter the facility who had long hair at leastshoulder length and beards. He also saw, "a couple or threeor them had bandanas around their hair in a kind of apony-tail style."Trent participated in the picketing at the Respondent'spremises from the time that the strike began until aboutMay 1977. He picketed at times for 5 to 5-1/2 days a week,sometimes 8 hours, and sometimes 12 to 13 hours a day.During this period, Trent observed one male employeewith a "pony tail," and he saw in trucks a couple of menwith long hair. During the period of 3 to 4 weeks at thebeginning of the strike, he also saw a couple of employeeswith full-grown beards and some employees who were509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunshaven with what appeared to Trent to be 2 to 3 days'growth of beard.Trent was of the view that Tom Kaney, the son of GeneKaney, had long hair which touched his collar.During his period of employment with the Respondent,Crase had sideburns which he said extended below hislower lip. He said that he also had a mustache. Hedescribed David Kaney and Tom Kaney as having hair "tothe bottom of their ears."Crase walked the picket line at the Respondent's prem-ises from the commencement of the picketing until at leastthe time of the hearing. He observed three or four personswith beards whom he considered to be replacements for thestrikers. He saw two or three of those persons drive out ofthe Company in company trucks for a period of 3 to 5weeks. He also saw four or five persons with long hair, inhis opinion. He described one person as still working at theRespondent's facility whom he had seen the week prior tothe hearing. He described his hair as being down to thebottom of his collar.Bailey described his facial hair as having a mustache anda partial goatee. The goatee was grown as a result of awager with his brother during the 1 week interim betweenthe end of Bailey's employment with his previous employ-er, HMP, and the start of his employment with theRespondent. The wager was to cover a 2-week period, butBailey said that he shaved off the goatee following his first2 days of employment with the Respondent.Bailey testified that nothing was said regarding hisgoatee on his first day at work with the Respondent, but onthe second day both his supervisor, Carl Fitzpatrick, andPat Kaney asked him to shave off his goatee. Baileyclaimed that he did so that evening, but kept his mustache.According to Bailey's observation of the Respondent'struckdrivers about a week before the hearing, he did notsee any of them with beards.Bill Kaney said that Lyn Bailey "had just a small tinygoatee down on his chin ...." Kaney said that the goateewas clean shaven the second day.From the summer of 1976 to November 15, 1976, BillKaney said that none of the drivers had beards or longhair, and that they had no problems in this regard exceptfor Finnigan and Gonzales. He said that Gonzales did gethis hair cut. He said that Jack Wells had what he describedas "mutton chops."Bill Kaney said that none of the replacement driversafter the strike had beards, collar-length hair, or pony tails.Gene Kaney said that he had spoken with Finniganseven or eight times over his 16-year period of employmentwith regard to the length of Finnigan's hair. The mostrecent time was in May or June 1976. Gene Kaney testifiedthat he said to Finnigan: "Hey, Harold, don't you think it'sabout time to get a haircut, or something like that."According to Kaney, Finnigan had a smirk and walkedaway. Afterwards, however, Kaney said that Finnigan didshorten the length of his hair.No driver other than Finnigan was ever given a writtenwarning concerning the length of his hair or to shave abeard, according to Gene Kaney.Gene Kaney said that the replacements hired for thedrivers did not have beards, long hair, or pony tails. Heasserted that only one had sideburns.He acknowledged that he had spoken to his sons, TomKaney and Ken Kaney, on six to eight occasions regardingtheir hair. However, he said that their hair never violatedthe company policy in effect since 1974. He said that TomKaney did drive a truck when it was necessary, but at thetime of the hearing, he was working as the night supervisor.Ken Kaney works in the warehouse.Pat Kaney said that he had discussed with Gonzales ahalf dozen times the length of Gonzales' hair. Afterwards,he said that Gonzales got his hair cut. He said that he hadnot seen Gonzales unshaven.Pat Kaney said that he never saw a replacement driverwith a beard, long hair or a pony tail. He said that therewere some applicants for employment who came to theCompany to fill out application forms, who appeared thatway, but they were informed of the Respondent's policiesregarding their appearance.Pearson explained that two person with beards did cometo the Company while the picketing was taking place, butthose two persons were not employees of the Respondentat that time.Pearson identified one person as being Mike Phelps, thebrother of one of the Respondent's truckdrivers. Accordingto Pearson, Phelps came to the plant to wait for his brother.At that time Phelps had a full-grown beard. Sometimes hewould wait there for 2 or 3 hours. Phelps asked Pearsonabout working for the Respondent, and Pearson informedhim that he would have to shave off his beard. Phelps didso, and he was subsequently employed by the Respondent.The other person with a beard was identified by Pearsonas being a retired police detective named Bernie Hearn. Healso had a full-grown beard, and he came to the plant onseveral occasions to visit with Pearson.Pearson observed some applicants for employment cometo the Respondent's facility with beards and shoulderlength hair. However, he said that he observed no employ-ees with beards or pony tails. He specifically denied thatany of the drivers for the Respondent had long hair orbeards, nor did the employees in the food processing orwarehousing operations. He defined long hair as being hairwhich touches the collar or drapes beyond the collar.Pearson related one incident involving two male employ-ees of the Respondent who worked in the freezers. He sawthat their hair had grown to collar length, so he took themto David Kaney who asked them to get their hair cut. Thetwo men chose to quit their employment rather than do so.Person believed that this took place in May 1977.McKovich said that he observed that a couple ofemployees, who worked in the processing operation, hadhair "to the bottom edge of the collar." However, he saidthat occurred about the first of January 1977, and thatthose two employees were no longer at the Respondent'splant.He never observed any drivers for the Respondent whohad beards. He related one incident, which he believedtook place in September 1976, and which involved anemployee who worked in the freezer. McKovich overheardthat employee being told, after 3 days growth of beard, that510 INLAND EMPIRE MEAT COMPANYthe company policy was to have no beards, and that hecould shave off the beard, or look for another job.When he was asked at the hearing whether he had heardanybody from management talk to the other drivers,including Finnigan, about their appearance or need to cuttheir hair or sideburns, McKovich testified: "It was alwaysmore in jest than anything else. They were generally prettyliberal about it." However, he stated that beards were notallowed.As can be readily seen, the witnesses are in substantialconflict in their testimony with regard to the grooming andappearance of the Respondent's employees. After consider-ing their different versions on this subject, I have decidedto base the findings of fact in this section, for the reasonsstated earlier, on the testimony of Auman, Crase, Gon-zales, and Trent.O. The Conversation on November 20, 1976,Among Crase, Bill Kaney and Pat KaneyOn November 20, 1976, Crase had a conversation on thefront loading dock at the Respondent's facility with BillKaney and Pat Kaney. Crase estimated the time as beingbetween 5:30 and 6 o'clock after he had returned to Coltonfrom Los Angeles.Bill Kaney asked Crase how he liked to make the pickupsat the frozen food place in Los Angeles. Crase replied,"fine." Pat Kaney then said that in the meat business therewere too many companies hiding under a poultry contract.He said that those companies delivered meat, but at wageswhich were 60 cents to 80 cents an hour less. Pat Kaneysaid that they were "overpaid in San Bernardino."Pat Kaney said that they would like to see wages liketheir competitor paid, which were $5 an hour for driversand butchers. Crase thought at the hearing that Pat Kaneymentioned Crase's former employer, HRI Meat in River-side, California. Crase expressed the opinion that they were"talking about apples and oranges," and then he checkedin his tickets.The findings of fact in this section rest upon thetestimony of Crase. While I have considered the testimonyof Bill Kaney and Pat Kaney who deny the remarksattributed to them, I have accepted Crase's version for thereasons previously given.P. The Conversation a Few Days After November20, 1976, Among Crase, Bill Kaney, and Pat KaneyA few days after November 20, 1976, Crase had anotherconversation with Bill Kaney and Pat Kaney on the frontloading dock at the Respondent's facility. Ed Lebeau,whom Crase described as being a buyer for the Respon-dent, was also present. The time was approximately 5o'clock after Crase's return from Los Angeles.Bill Kaney mentioned the contract, and then said therecould be a long strike. Pat Kaney said, "Yes, it's going tobe a long strike," and that he was willing to go a $1-an-hour increase in pay for anyone who wanted to stay andwork for the Company.Pat Kaney also stated that if he had to sign a contractwith the Teamsters Union, that employees like Crase whowere returning to work, "wouldn't last over 30 to 60 days,that he would figure out a way to get us out."Pat Kaney also mentioned a competitor and said, "hejust couldn't compete with the competition, that he'd liketo be like HRI, pay their wages."As noted in the prior section, I have considered thedenials by Bill Kaney and Pat Kaney, but for the reasonspreviously given, I base the findings of fact in this sectionupon the testimony of Crase.Q. The Conversation During the First or SecondWeek of December 1976 Between Crase and PatKaneyIn the first week or the second week of December 1976,Crase had a brief conversation with Pat Kaney in the officeat the Respondent's facility. Gene Kaney was also present.According to Crase, "Pat Kaney asked me to turn in myunion card and work for the company as a company man."Crase told him, "no." Nothing else was said during thatconversation.I have considered the specific denial of Pat Kaney of theremarks attributed to him by Crase, but I base the findingsof fact in this section upon Crase's version for the reasonspreviously stated.R. The Separate Conversations Auman Had WithPat Kaney and With Gene Kaney About 2 WeeksBefore the StrikeAuman had a conversation with Pat Kaney about 2weeks prior to the strike. They were in the timeclock area atthe plant. Auman said that Trent was also there.Pat Kaney told Auman that he felt that the Union "wasgetting out of hand, and that wages were way too high,labor was unfair, and that we were overpaid, and he'd liketo see it get back to five or five and a quarter an hour." PatKaney also said that he could not understand why theywere going to walk out, and that if they did so, it would bea long strike.On Friday, December 10, 1976, Auman had a conversa-tion with Gene Kaney between 6:30 and 7 p.m. in thecheck-in office. Auman said that Tom Kaney and KenKaney were also present.Gene Kaney told Auman that he would like for Auman"to stay with the company and he would assure me a jobwith the company at the same pay and benefits if I wouldturn over my union card."On cross-examination by the attorney for the Respon-dent, Auman testified:Q. [By Mr. Moore] Mr. Auman, at any time inthese alleged conversations you had with Gene Kaneyand Pat Kaney did anyone threaten you?A. No, sir.Q. Did either one of them offer you an increase inpay to stay on with the company?A. They just assured me that I'd have my samebenefits and pay.Q. So the answer is they didn't offer you any moremoney?A. Right.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGene Kaney acknowledged in this testimony that he didhave a conversation with Auman on December 10, 1976,about 6:30 or 7 p.m. at which Tom Kaney and Ken Kaneywere present. Kaney's version is that he said: "Well, Greg,you going to come across the line and work if we do go onstrike?" He testified that Auman said nothing in response.He denied that he offered Auman more money, or that hesaid that Auman should turn in his union card and Aumanwould have a job with the Company.I have considered the version related by Gene Kaneyand the denials in the testimony of Pat Kaney with regardto the remarks attributed to him by Auman. However, forthe reasons stated earlier, I have accepted Auman'sversion, and I base the findings of fact in this section on hisaccount.S. The Conversations Between Trent and Pat KaneyWhen Trent Was Hired in October 1976At the time that Trent was interviewed for his employ-ment with the Respondent, which began in October 1976,he met with Pat Kaney, Gene Kaney, and David Kaney.Trent had previously worked for HRI Direct Sales, acompetitor of the Respondent.During his preemployment interview, Pat Kaney askedTrent how much he was being paid at HRI. Trent repliedthat he was receiving $5.25 an hour with time-and-a-halfpay for working over 8 hours. Pat Kaney then asked Trentwhether the Teamsters Union had tried to organize HRI.Trent responded that he did not know about that, but hehad not been at HRI very long -only for about 7 months.Pat Kaney then inquired where HRI was getting the moneyto enlarge their company so rapidly. Trent said that he didnot know that and that he just knew that HRI was agrowing company.About 2 weeks later, Trent had another conversationwith Pat Kaney at the coffee machine and timecard area atthe Respondent's plant. Kaney asked Trent if he knew thatthere was a contract coming up, and Trent replied that heunderstood that there was. Pat Kaney then said, "Well, Idon't think I'll be signing another contract with the union."Trent's response was that he was new at the Companyand that he did not know all that was going on. Pat Kaneysaid, "Well, one thing that's really going on ... I don't likethe idea that I'm paying $6.92 an hour when my competi-tor, HRI Direct Sales, is paying $5.25 per hour ...therefore ... I'm not signing another union contract ...I'll get rid of the union and me and my brothers can runthe company ... we can do without it."In addition, Trent recalled that Pat Kaney told him that"the guys that would come across and go non-union, thatthey would receive regular pay raises and benefits."Pat Kaney gave a different version of his conversationwith Trent. Kaney testified on direct examination by theattorney for the Respondent:I told him that I felt it was totally unfair for him tohave to work for those wages and get only three paidholidays and work Labor Day straight time, and thingslike that.And I told him, you know, that they were growingpretty fast, and I couldn't see how they got away withhiring people at those wages.He denied the other remarks attributed to him by Trent.Pat Kaney testified that nobody employed by the Respon-dent was being paid more at the time of the hearing thanthey were at the time that the strike began at the Company.For the reasons previously given, I base the findings offact in this section upon the testimony of Trent.T. The Subsequent Conversations Between Trentand Gene KaneyOn Thursday prior to the commencement of the strike,which was December 9, 1976, Trent had a conversationwith Gene Kaney in his office. Trent went into the office topick up his sunglasses which he had previously left on thedesk.Gene Kaney told Trent that "Monday is the big day.... You guys voted to strike." Trent replied that was thevote. Then Gene Kaney said, "Why don't you turn in yourunion card and come in with us as non-union?" Trentresponded, "No, Monday is going to be the day. Time willtell."On another occasion which Trent did not specify, he andGene Kaney had another conversation as they were gettinga load of frozen foods from the frozen foods warehouse. Atthat time, Gene Kaney told Trent, "That the union, if itgoes out, that the guys that would come across, turn intheir cards, they would receive regular pay raises."Gene Kaney denied in October 1976 telling Trent thatpeople who crossed the line would get more money. Healso denied on December 9, 1976, saying that Monday wasgoing to be a big day and asking Trent if he was going toturn in his card and cross the union line.Gene Kaney denied generally ever making promises ofmore money if employees crossed the picket line, and hedenied soliciting employees to resign from the Union.The findings of fact in this section have been based uponthe version given by Trent for the reasons previouslystated.U. The Conversations Involving McKovichMcKovich stated that no one promised him more moneyif he crossed the picket line. He was earning $6.97 an hourprior to the strike, and he was earning the same amount atthe time of the hearing.At first on direct examination, McKovich indicated thatmanagement had asked his feeling about withdrawing orresigning from the Union, although he indicated that it washis own decision and there was no coercion. McKovichtestified:Q. [by Mr. Moore] At any time up to this date hasanybody from management in Inland Empire MeatCompany solicited or talked with you about withdraw-ing or resigning from the local?A. They asked my feelings about it, and I, quitefrankly, stated that I'd just have to see how things went,but there was no coercion to do it.512 INLAND EMPIRE MEAT COMPANYQ. Was it your decision to withdraw or resign fromthe local?A. Yes, sir.On cross-examination by counsel for the General Coun-sel, McKovich denied that management had asked himabout his feelings concerning withdrawing from the Union.Instead, McKovich testified: "No, sir, it wasn't. Theyasked me what my feelings were regarding the negotiations,which, quite frankly, I was not very happy about. But as faras would I withdraw, would I cross the picket line, theynever have."In view of the inherent inconsistency in McKovich's owntestimony concerning this matter, I find that I cannot placereliance on his testimony regarding this matter.V. ConclusionsIn weighing the issues raised with regard to the termina-tion of Finnigan's employment with the Respondent, it iswell to consider and reflect upon the court's holding inN.L.R.B. v. Ace Comb Company, 342 F.2d 841, 847 (C.A. 8,1965):.It has long been established that for the purpose ofdetermining whether or not a discharge is discriminato-ry in an action such as this, it is necessary that the true,underlying reason for the discharge be established.That is, the fact that a lawful cause for discharge isavailable is no defense where the employee is actuallydischarged because of his Union activities. A fortiori, ifthe discharge is actually motivated by a lawful reason,the fact that the employee is engaged in Unionactivities at the time will not tie the employer's handsand prevent him from the exercise of his businessjudgment to discharge an employee for cause.... Itmust be remembered that it is not the purpose of theAct to give the Board any control whatsoever over anemployer's policies, including his policies concerningtenure of employment, and that an employer may hireand fire at will for any reason whatsoever, or for noreason, so long as the motivation is not violative of theAct.Administrative Law Judge James T. Rasbury, whosefindings were adopted by the Board in Karl's Farm Dairy,Inc., 223 NLRB 211, 215 (1976), succinctly observed:The issue here, as in every 8(a)(3) termination case, isa determination of the true purpose or real motive forthe discharge. If McCoy was, in fact, dischargedbecause of his union activities, it makes no differencethat there may also have been a legitimate reason forfiring him. Conversely, if McCoy's discharge was notdiscriminatorily motivated, it is immaterial whether thedischarge was arbitrary, unfair, or unreasonable. Anemployer may hire or fire at will for any reasonwhatsoever, or for no reason, so long as the motivationis not violative of the Act.The issues presented for determination in this case donot turn on whether the Respondent's longstanding writtenpolicies on the grooming and appearance of its employeesare reasonable and appropriate rules in the Respondent'stype of business. Similarly, the issues do not involvewhether the Respondent's written policy requiring itstruckdrivers to turn in cash and checks on the date ofreceipt is a prudent and wise policy, or whether Finniganwas at fault in picking up the wrong product, or at fault in"smart mouthing" Gene Kaney. Instead, the principal issueconcerning Finnigan is whether the Respondent has ap-plied its policies disparately and discriminatorily againstFinnigan, and thereby terminated Finnigan on pretexts inorder to discourage union membership and activitiesamong it employees.The comments made herein should not be construed asrequiring or even suggesting that the Respondent's existingpolicies be rescinded or modified. Nevertheless, in view ofthe contentions of the parties, it has been necessary toexamine whether those policies have been applied andenforced uniformly, or discriminatorily, against Finnigan.If the Respondent's motivation in terminating Finniganwas to discourage union membership and activities, thenunder the teaching of the cases cited above, the Respon-dent has violated Section 8(aXI) and (3) of the Act, even ifan otherwise lawful reason existed.In examining the Respondent's motivation, the statementmade by Bill Kaney on June 21, 1976, to Finnigan is onewhich cannot be overlooked. According to Finnigan, BillKaney told him, "Well you're shop steward and we'regoing to start at the top and do a little clean-up aroundhere." The context in which that statement was madeinvolved a nonunion competitor and Kaney's desire to gononunion. (See section F herein for the details.)Although there had been a long history of collectivebargaining with the Meat Cutters Union and the TeamstersUnion, and while grievances had been resolved informallywithout any formal action, the statements made to theemployees set forth in the findings of fact are indicativethat the Respondent desired to operate its business free of aTeamsters Union contract. For example, as set forth indetail in section S herein, Pat Kaney told Trent in October1976, "I'm not signing another union contract ... I'll getrid of the union and me and my brothers can run thecompany ... we can do without it." While that statementwas not alleged to be an unfair labor practice, it isrevealing with regard to the intentions of the Respondent.Also significant is the evidence that the Respondent'srules were applied disparately to Finnigan. For example,the evidence regarding the long hair of certain employeesand the beards tolerated by the Respondent are indicationsthat the Respondent's written policies on grooming andappearance were applied more strictly to Finnigan. Asimilar situation is disclosed by the evidence that otheremployees had picked up the wrong products, but they hadnot been disciplined. They were Gonzales, Rezek, andWilkins. Although Gonzales was given a written warningfor doing so, it was promptly rescinded. Additionally, theevidence is that Gonzales took cash and checks homeovernight without discipline.With regard to the "smart-mouthing" warning and thenotice regarding Finnigan's driving record, there are nocomparable incidents involving other employees, and, thus,a comparison of Respondent's treatment of Finnigan with513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's treatment of similar situations cannot bemade.Finally, in assessing the Respondent's motivation withregard to the termination of Finnigan, are the statementswhich I conclude are coercive and independently violativeof Section 8(a)(1) of the Act. Those statements reveal ananimus towards the Union and the employees rightsguaranteed by the Act. Specifically, I conclude that thefollowing conduct by the Respondent violated Section8(a)(1) of the Act:(1) On November 15, 1976, when Pat Kaney toldFinnigan, "We're getting you out of here, Finnigan, andthe union's going out next." See section M herein for thecontext. I conclude that this was a threat of dischargebecause of the employees union membership and activities.(2) A few days after November 20, 1976, when BillKaney told Crase regarding a prospective strike that hewould be willing to pay a $1-increase in pay for anyonewho wanted to stay and work for the Company. See sectionP for the context. I conclude that this was a promise ofbenefit offered to an employee to abandon his unionmembership and activities in support of the Union.(3) A few days after November 20, 1976, when PatKaney in the same conversation told Crase that thoseemployees who returned to work for the Respondent afterthe strike would not last 30 to 60 days, and that he wouldfigure out a way to get them out. See section P for thecontext. I conclude that this was a threat of discharge andreprisal against employees who took part in union activitiesin support of a strike.(4) During the first or second week of December 1976,when Pat Kaney asked Crase to turn in his union card andwork for the Respondent as a company man. See section Qfor the context. I conclude that was soliciting an employeeto abandon his union membership and activities, and acoercive statement, when it is considered not in isolation,but in the context of the other 8(a)(I) statements madeherein, particularly those made to Crase on November 20,1976, referred to above.(5) On December 9 and 10, 1976, when Gene Kaneyasked Trent to turn in his union card and also assuredTrent "a job with the company at the same pay andbenefits if I would turn over my Union card." See sectionR for the context. While Trent was not promised anincrease in pay and benefits, he was assured continuedemployment with the Respondent if he ceased his unionmembership and activities, and in that sense, I conclude hewas promised a benefit for abandoning the Union.(6) I have not overlooked the fact that on someunspecified date, Gene Kaney told Trent that thoseemployees who crossed the picket line and turned in theirunion cards would receive regular pay raises. See section Therein. This is a similar promise made upon the conditionthat employees abandon their union membership andactivities. While the date was not specified, the time periodof Trent's employment with the Respondent was somewhatshort. He began in October 1976 and left work 2-1/2months later when the strike began. In view of thesimilarity of this evidence with the foregoing statement,and in view of the brief time period involved, and finally inview of the fact that both Trent and Gene Kaney werequestioned regarding this matter, I conclude that this isalso a violation of Section 8(a)(1) of the Act.After considering all of the foregoing, I further concludethat the Respondent was motivated, in part, by Finnigan'sunion membership and activities, in terminating him onNovember 15, 1976, and that the Respondent took thataction to discourage union membership and activitiesamong its employees. As the court observed in N.LR.B. v.Ayer Lar Sanitarium, 436 F.2d 45, 50 (C.A. 9, 1970):On the other hand, the cases are legion that theexistence of a justifiable ground for discharge will notprevent such discharge from being an unfair laborpractice if partially motivated by the employee's pro-tected activity; a business reason cannot be used as apretext for a discriminatory firing.Accordingly, I conclude that the Respondent violatedSection 8(a)(l) and (3) of the Act when it dischargedFinnigan.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the followingconclusions of law.i. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening an employee with discharge becauseof his union membership and activities; by threatening todischarge and take reprisals against employees who takepart in union activities in support of a strike; by promisingan increase in pay to employees who do not support astrike and instead continue to work for the Respondent; bysoliciting employees to abandon their union membershipand activities and assuring employees continued employ-ment with the Respondent and regular pay raises if they doso, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)( 1) of the Act.4. By discharging Harold E. Finnigan on November 15,1976, and thereafter failing to reinstate him, because of hisunion membership and activities, and in order to discour-age union membership and activities among its employees,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.5. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYSince I have found that the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I shall recommend to the Board that theRespondent be ordered to cease and desist from engagingin those unfair labor practices.I shall also recommend to the Board that the Respondenttake certain affirmative action in order to effectuate thepolicies of the Act.514 INLAND EMPIRE MEAT COMPANYSuch affirmative action will include an offer of reinstate-ment to Harold E. Finnigan and payment to him for hisloss of earnings which resulted from his termination by theRespondent.Backpay with interest at an appropriate rate is to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950) and Florida Steel Corpora-tion, 231 NLRB 651 (1977). (See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962).)In view of the nature of the unfair labor practices foundherein, I shall also recommend to the Board that theRespondent be required to cease and desist from infringingin any other manner on the rights of employees guaranteedby Section 7 of the Act. N.L.R.B. v. Entwistle Mfg. Co., 120F.2d 532, 536 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe Respondent, Inland Empire Meat Company, Col-ton, California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees with discharge because oftheir union membership and activities.(b) Threatening employees with discharge and reprisalsagainst its employees who participate in union activities insupport of a strike of its employees.(c) Promising employees an increase in pay for employ-ees who do not support a strike of its employees and,instead, who continue to work for the Respondent.(d) Soliciting employees to abandon their union member-ship and activities and assuring employees continuedemployment with the Respondent and regular pay in-creases if they do so.(e) Discharging an employee, and failing to reinstate him,because of his membership in, and activities on behalf of,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.166, or any other labor organization, and in order todiscourage union membership and activities among itsemployees.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Offer immediate and full reinstatement to Harold E.Finnigan to his former job or, if that job no longer exists, toa substantially equivalent position, without loss of hisseniority or other rights and privileges.(b) Make Harold E. Finnigan whole for his loss ofearnings which resulted from his termination by theRespondent in the manner set forth above in "TheRemedy" section of this Decision.(c) Preserve and, upon request, make available to agentsof the Board for examination and copying, the payrollrecords, social security records, timecards, personnel rec-ords, and all of the other records necessary to analyze theamount of money due under the terms of this Order.(d) Post at its Colton, California, facility copies of theattached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by Respondent fora period of 60 consecutive days thereafter, in conspiciousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I In the event that no exceptions are filed as provided by Sec. 102.46 ofthe Board's Rules and Regulations, the findings, conclusions, and recom-mended Order herein shall, as provided in Sec. 102.48 of the Board's Rulesand Regulations, be adopted by the Board and shall become its findings,conclusions and Order, and all objections thereto shall be deemed waivedfor all purposes.2 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with dischargebecause of their union membership and activities.WE WILL NOT threaten our employees with dischargeand reprisals against our employees who take part inunion activities in support of a strike of our employees.WE WILL NOT promise our employees an increase inpay for employees who do not support a strike of ouremployees and, instead, who continue to work at ourcompany.WE WILL NOT solicit our employees to abandon theirunion membership and activities and assure our em-ployees of continued employment with our companyand regular pay increases if they do so.WE WILL NOT discharge an employee, and fail toreinstate him, because of his membership in, andactivities on behalf of, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 166, or any other labororganization, and in order to discourage union mem-bership and activities among our employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed to them by the Act.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer immediate and full reinstatement toHarold E. Finnigan to his former job or, if that job nolonger exists, to a substantially equivalent positionwithout loss of his seniority or other rights andprivileges.WE WILL pay to Harold E. Finnigan the amount ofhis loss of earnings which resulted from his terminationby our company, and we will pay an appropriateamount of interest on such amount.INLAND EMPIRE MEATCOMPANY516